This court made the following decree:
It appearing to the court from the, pleadings in this case,
1. That the ground rent therein mentioned is by the terms of the deed reserving the same subject to redemption.
2. That Catharine Hanchman, the grantor, by whom the said ground rent was reserved, died leaving a will, whereby she appointed Joseph G. Auner her executor.
3. That the said ground rent is subject to a general lien for the payment of the debts of the decedent under the Act of Assembly • — to specific liens by mortgages given by and judgment obtained against the testatrix during her life; and also in part to certain trusts created by the said will, in consequence whereof there is no person authorized to release and extinguish the ground rent aforesaid.
Now, therefore, it is hereby adjudged by the court, that the said contract for the redemption of the said ground rent is valid and obligatory between the parties.
And it is hereby ordered, that Joseph G. Auner, the executor of Catharine Hanchman, deceased, shall be and he hereby is authorized and required, upon the payment to him of the principal of said ground rent in the deed reserving the same mentioned, and all arrears and interest due thereon, to execute and deliver unto the said Charles Peneveyre and his heirs, a full, sufficient and absolute release of the said ground rent.
Provided, that before the execution of said release and perfecting the title as aforesaid, the said Joseph G. Auner shall give bond to the commonwealth in the sum of three thousand dollars, conditioned for the proper and legal distribution of the money so to be paid as aforesaid.
And it is hereby further ordered, that the said Joseph G. Auner, and Mary Ann his wife, shall be made parties to the said release, and shall be required to execute and deliver the same.